

115 HJ 86 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Protecting the Privacy of Customers of Broadband and Other Telecommunications Services”.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 86IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mrs. Blackburn (for herself, Mr. Flores, Mr. Olson, Mr. Lance, Mr. Scalise, Mr. Latta, Mr. Guthrie, Mr. Kinzinger, Mr. Johnson of Ohio, Mr. Long, Mrs. Brooks of Indiana, Mrs. Mimi Walters of California, Mr. Cramer, Mr. Collins of New York, Mr. Costello of Pennsylvania, Mr. Bilirakis, and Mr. Shimkus) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services.
	
 That Congress disapproves the rule submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services (81 Fed. Reg. 87274 (December 2, 2016)), and such rule shall have no force or effect. 